
	
		I
		112th CONGRESS
		1st Session
		H. R. 3034
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Ms. Speier (for
			 herself, Ms. Eshoo,
			 Mr. Garamendi,
			 Mr. Honda,
			 Ms. Lee of California,
			 Mr. McNerney,
			 Mr. George Miller of California,
			 Ms. Pelosi,
			 Mr. Stark,
			 Mr. Thompson of California,
			 Ms. Woolsey, and
			 Ms. Zoe Lofgren of California)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  establish a San Francisco Bay restoration grant program.
	
	
		1.Short titleThis Act may be cited as the
			 San Francisco Bay Restoration Act of
			 2011.
		2.San Francisco Bay
			 restoration grant programTitle I of the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the
			 following:
			
				123.San Francisco
				Bay restoration grant program
					(a)DefinitionsIn this section:
						(1)Annual priority
				listThe term annual priority list means the annual
				priority list compiled under subsection (b).
						(2)Comprehensive
				planThe term comprehensive plan means—
							(A)the comprehensive
				conservation and management plan approved under section 320 for the San
				Francisco Bay estuary; and
							(B)any amendments to
				that plan.
							(3)Estuary
				partnershipThe term Estuary Partnership means the
				San Francisco Estuary Partnership, the entity that is designated as the
				management conference under section 320.
						(b)Annual priority
				list
						(1)In
				generalAfter providing
				public notice, the Administrator shall annually compile a priority list
				identifying and prioritizing the activities, projects, and studies intended to
				be funded with the amounts made available under subsection (c).
						(2)InclusionsThe annual priority list compiled under
				paragraph (1) shall include—
							(A)activities, projects, or studies that
				advance the goals and objectives of the approved comprehensive plan;
							(B)information on the activities, projects, or
				studies specified under subparagraph (A), including a description of—
								(i)the identities of the financial assistant
				recipients; and
								(ii)the communities to be served; and
								(C)the criteria and methods established by the
				Administrator for selection of activities, projects, and studies.
							(3)ConsultationIn developing the priority list under
				paragraph (1), the Administrator shall consult with and consider the
				recommendations of—
							(A)the Estuary Partnership;
							(B)the State of California and affected local
				governments in the San Francisco Bay estuary watershed; and
							(C)any other relevant stakeholder involved
				with the protection and restoration of the San Francisco Bay estuary that the
				Administrator determines to be appropriate.
							(c)Grant
				program
						(1)In
				generalPursuant to section
				320, the Administrator may provide funding through cooperative agreements,
				grants, or other means to State and local agencies, special districts, and
				public or nonprofit agencies, institutions, and organizations, including the
				Estuary Partnership, for activities, studies, or projects identified on the
				annual priority list.
						(2)Maximum amount
				of grants; non-Federal share
							(A)Maximum amount
				of grantsFunding provided to
				any individual or entity under this section for a fiscal year shall not exceed
				an amount equal to 75 percent of the total cost of eligible activities that are
				to be carried out using such funds.
							(B)Non-Federal
				shareThe non-Federal share
				of the total cost of any eligible activities that are carried out using funds
				provided under this section shall be—
								(i)not less than 25 percent; and
								(ii)provided from non-Federal sources.
								(d)Funding
						(1)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Administrator to carry out this section
				$20,000,000 for each of fiscal years 2012 through 2016.
						(2)Administrative
				expensesOf the amount made
				available to carry out this section for a fiscal year, the Administrator shall
				use not more than 5 percent to pay administrative expenses incurred in carrying
				out this section.
						(3)Relationship to
				other fundingNothing in this
				section shall limit the eligibility of the Estuary Partnership to receive
				funding under section 320(g).
						(4)ProhibitionNo
				funding made available under subsection (c) may be used for the administration
				of a management conference under section
				320.
						.
		
